NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 03 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ENRIQUE ALEJANDRO REYES                          No. 08-74645
OTERO,
                                                 Agency No. A074-798-747
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



ENRIQUE ALEJANDRO REYES                          No. 09-70414
OTERO,
                                                 Agency No. A074-798-747
              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 1, 2010**
                              Pasadena, California

Before: SCHROEDER, TALLMAN and M. SMITH, Circuit Judges.

      Enrique Alejandro Reyes Otero petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of his motion to reconsider. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.

      The parties are familiar with the facts of the case so we do not repeat them

here. The BIA’s factual determination that Reyes Otero was sentenced to

imprisonment for a period of a year or more is supported by substantial evidence.

See § 1252(b)(4)(B); see also Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir.

2006). By its plain terms, the docket record reflects a cumulative imposed

sentence of 457 days.

      Because Reyes Otero was sentenced to a year or more of imprisonment for

committing a crime of violence, he is statutorily ineligible for relief under section

203(c) of the Nicaraguan Adjustment and Central American Relief Act

(“NACARA”). 8 C.F.R. § 1240.65(a) (“To establish eligibility for suspension of

deportation under this section, the applicant must . . . not have been convicted of an

aggravated felony . . . .”); see also 8 U.S.C. 1101(a)(43)(F) (defining “aggravated


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
felony” as a crime of violence . . . for which the term of imprisonment [is] at least

one year). On this record, Reyes Otero cannot demonstrate that he may have been

prejudiced by the claimed failure of his prior counsel to seek relief under

NACARA.

      PETITION FOR REVIEW DENIED.




                                          3